Gilbert, J.
1. “Creditors without a lien can not, as a general rule, enjoin their debtors from disposing of property, nor obtain injunction or Other extraordinary relief in equity.” Civil Code (1910), § 5495.
2. To constitute a pledge or pawn, under the Code, there must be delivery, actual or constructive, of the thing pawned, and this can not be dispensed with even by a "written agreement that the party making the pledge will be the bailee of the pawnee. First National Bank v. Nelson, 38 Ga. 391 (2) (95 Am. D. 400). .There was no delivery, actual or constructive, of the chattels, the subject-matter of this suit, to petitioner by the defendant.
3. According to the pleadings and the evidence, the petitioner had no lien on the cattle, the encumbrance, sale, or disposal of which he sought' to enjoin.
4. The facts of this case bring it within the general rule that creditors without lien) can not enjoin their debtors from disposing of their property. It was error to overrule the demurrer, and to grant an interlocutory injunction. Compare Arthur v. Bank of Ball Ground, 146 Ga. 719 (92 S. E. 205). Judgment reversed.

All the Justices concur.

Forehand & Ford, for plaintiff in error.
B. B. Williamson, contra.